—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting threats and extortion in each of two disciplinary matters. One misbehavior report relates that petitioner had been extorting funds from another inmate in exchange for protection. When the inmate refused to continue the payments, petitioner threatened to stab him to death. The second misbehavior report relates that petitioner attempted to have an inmate order catalog products for a civilian or be harmed. The evidence presented at the disciplinary hearings included the misbehavior reports, the confidential testimony of the correction officers who prepared them and certain in camera testimony given by inmates who had witnessed the charged misconduct. This was sufficient to constitute substantial evidence of petitioner’s guilt (see Matter of Tosca v Selsky, 298 AD2d 738, 739 [2002]; Matter of Reese v Goord, 249 AD2d 639 [1998], lv denied 92 NY2d 808 [1998]).
The discrepancies between petitioner’s exculpatory testimony and the testimony presented against him raised issues of credibility for resolution by the Hearing Officer (see Matter of Galarza v Goord, 298 AD2d 739, 740 [2002]; Matter of Morales v Ossining Correctional Facility, 278 AD2d 725, 726 [2000]). The remaining contentions raised herein, including petitioner’s assertion of hearing officer bias, have been examined (to the extent that they have been preserved for our review) and have been found to be without merit.
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.